DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rommel (US 4978444) in view of Jaubert (US 4995980).
Regarding claim 1, Rommel discloses a water purification device using a bacterium, comprising: a low-water-permeable biological filtration layer configured to purify water (16 and 18); and a pump unit configured to generate a water flow in the biological filtration layer (col. 3 ll. 5-7) and a nitrogen fixing bacteria (col. 3, ll. 8-13) but fails to teach wherein the biological filtration layer includes a useful purification bacterial group having both of grown aerobic bacteria and grown anaerobic bacteria for performing purification, and the useful purification bacterial group is fixed in a bulk state. However, Jaubert teaches a useful purification bacterial group having both of grown aerobic bacteria and grown anaerobic bacteria for performing purification (partition 1, col. 12 ll. 46-53), and the useful purification bacterial group is fixed in a bulk state (col. 8 ll. 10-16 and col. 12, ll. 62-66).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rommel’s biological filtration layer with an aerobic and anaerobic biological filtration layer as taught by Jaubert to efficiently purify aquarium water by simultaneously and continuously removing organic solid material and dissolved mineral substances resulting from the degradation of the organic material.
Regarding claim 2, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches wherein the biological filtration layer includes a base portion (16) and the useful purification bacterial group provided on 
Regarding claim 3, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches a replacement space in which water replacement is performed from an outside (upper half of tank 11); and a filtrate water storage space (space between bottom of tank 11 and 16, fig.4), wherein the replacement space is coupled to the biological filtration layer (fig. 4), the filtrate water storage space is coupled to the biological filtration layer (fig. 4), and the pump unit pumps up, to the replacement space, filtrate water stored in the filtrate water storage space (fig. 4).  
Regarding claim 4, Rommel as modified by Jaubert teaches the invention substantially as claimed and Jaubert further teaches an aeration unit configured to supply external air to the replacement space (diffuser 3, col. 12, ll. 34-38).Page 2 of 5 Int Appl No - PCT/JP2016/061630It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rommel’s system with the air diffuser as taught by Jaubert to improve water quality to ensure a healthy environment.
Regarding claim 5, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches wherein the biological filtration layer has a mechanism configured to produce a non-uniform in- plane velocity distribution of the water flow generated in the biological filtration layer by the pump unit (pebbles 10 or gravel, col. 2 ll. 65-68).  
Regarding claim 6, Rommel as modified by Jaubert teaches the invention substantially as claimed and Jaubert further teaches a fine particle for decreasing a 
Regarding claim 11, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches the purificationPage 3 of 5 Int Appl No - PCT/JP2016/061630device being integrated with a water tank (tank 11), wherein the replacement space is a breeding region for an aquatic creature at an upper portion of the water tank (fig. 4, fish can breed in the upper portion of tank).  
Regarding claim 14, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches wherein the pump unit is configured to generate a dissolved oxygen concentration gradient in the useful purification bacterial group, in which an oxygen concentration dissolved in water is higher at an upstream of the water flow than the oxygen concentration at a downstream of the water flow (col. 3, ll. 51-55).  
Regarding claim 16, Rommel as modified by Jaubert teaches the invention substantially as claimed and Rommel further teaches wherein the pump is a mechanical pump unit (col. 4, ll. 27-33), or a pump unit which generated a water flow by a temperature difference.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rommel in view of Jaubert, as applied to claim 1 above, further in view of Ting (US 2009/0056638).
Regarding claim 7, Rommel as modified by Jaubert teaches the invention substantially as claimed but fails to teach a light source provided in the filtrate water storage region; and a photosynthetic bacterium grown by the light source. However, .
Claims  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rommel in view of Jaubert, as applied to claim 4 above, further in view of JP 7-236392.
Regarding claim 8, Rommel as modified by Jaubert teaches the invention substantially as claimed but fails to teach wherein the aeration unit is integrated with the pump unit.   However, JP 7-236392 teaches an aeration unit integrated with a pump unit (para.0009). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rommel’s pump with an integrated pump as taught by JP 7-236392 to reduce the number of units using space in the aquarium.
Regarding claim 9, Rommel as modified by Jaubert and JP 7-236392 teaches the invention substantially as claimed and JP 7-236392 further teaches wherein the pump unit has a function of generating a microbubble (ultrafine bubbles, para. 0004).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rommel in view of Jaubert, as applied to claim 1 above, further in view of Chen (US 8440073).
Regarding claim 10, Rommel as modified by Jaubert teaches the invention substantially as claimed but fails to teach wherein the filtrate water storage space has a circulation path mechanism configured to produce uniform pump-up efficiency across a .
Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jaubert.
Regarding claim 12, Chen teaches a water purification device using a bacterium to purify a water system with a water flow, comprising: a water channel block (flow generating device 1 and screen plate 4); and a low-water-permeable biological filtration layer provided above the water channel block and configured to purify water (6), wherein the water channel block has a penetrating water channel (openings of screen plate 4), an opening of an inlet port of the water channel (wide portion between 3 and opposing 3, fig. 7-1) has an area larger than that of a water channel section (narrow portion between 3 and opposing 3, fig. 7-1), an upper inner wall portion of the water channel exhibits water permeability between the upper inner wall portion and the biological filtration layer (openings of screen plate 4, fig. 1) and a beneficiary bacteria (col. 4, ll. 64-67 and claim 3) but fails to teach the biological filtration layer includes a useful purification bacterial group having  both of grown aerobic bacteria and grown anaerobic bacteria for performing purification, and the useful purification bacterial group is fixed in a bulk state.  However, Jaubert teaches  a useful purification bacterial group having both of grown aerobic bacteria and grown anaerobic bacteria for performing 
Regarding claim 13, Chen as modified by Jaubert teaches the invention substantially as claimed and Jaubert further teaches wherein the biological filtration layer includes a sand layer (col. 12, ll. 62-64).
Regarding claim 15, Chen as modified by Jaubert teaches the invention substantially as claimed and Jaubert further teaches wherein the water channel block is configured to generate a dissolved oxygen concentration gradient in the useful purification bacterial group, in which an oxygen concentration dissolved in water is higher at an upstream of the water flow than the oxygen concentration at a downstream of the water flow (col. 3, ll. 47-52).
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that “When a water flow is generated in the biological filtration layer by a pump unit as taught by Rommel or Chen, a large amount of oxygen dissolved in the water flow would be delivered throughout the alleged biological filtration layer, and therefore, it is difficult to make the environment poor in 
In response to applicant’s arguments that “Jaubert fails to teach or suggest regarding (2) a water flow is generated in the biological filtration layer by a pump unit (claim 1) or an opening of an inlet port of the water channel which has an area larger than that of a water channel section and an upper inner wall portion of the water channel, which exhibits water permeability between the upper inner wall portion and the biological filtration layer (claim 12)”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments “the claimed water purification device can provide unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. § 103” the examiner disagrees. It would have been obvious to one having ordinary skill in the art that an aquarium would contain various oxygen concentration levels i.e. the upper portion of the aquarium would have a higher oxygen concentration than a lower portion and a portion located under a partition would have an even lower oxygen concentration thus it would have been obvious to have an aerobic bacteria on an upper portion of the partition and an anaerobic bacteria on a lower portion of the partition to increase the efficiency of the purification device.
In response to applicant’s arguments that “the subject inventor defies the common knowledge that the denitrification occurs only in the environment with the low oxygen concentration, and found that the denitrification occurs even in the environment with the high oxygen concentration as long as the concentration of nitric acid and nitrous acid is high” it is noted that the features upon which applicant relies (i.e., that the denitrification occurs even in the environment with the high oxygen concentration as long as the concentration of nitric acid and nitrous acid is high) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rommel and Jaubert systems are both directed to biological purification of water containing organic materials
In response to applicant's argument that “the cited art teaches away from the alleged combination” “the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONY E EVANS/Primary Examiner, Art Unit 3647